Citation Nr: 0935004	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-44 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for infectious 
hepatitis with jaundice and residuals of meningitis.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection of posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for residuals of a 
stroke.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1952 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The case was remanded by the Board in August 2008 for 
additional development.

(The issue of TDIU is being remanded and is addressed in the 
remand that follows the decision below.)

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's infectious hepatitis with jaundice and 
residuals of meningitis are manifested by fatigue, but 
without malaise, anorexia, or incapacitating episodes.

2.  By a May 2002 rating decision, the RO denied a claim of 
service connection for PTSD; the Veteran did not appeal.

3.  The evidence related to the Veteran's PTSD claim, 
received since the May 2002 rating decision, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating it.

4.  The Veteran has PTSD that is as likely as not related to 
his military service.

5.  The Veteran does not have residuals of a stroke.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for infectious 
hepatitis with jaundice and residuals of meningitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7345 (2008).

2.  A May 2002 decision denying a claim of service connection 
for PTSD is final; new and material evidence sufficient to 
reopen the Veteran's claim has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 20.1103 (2008).  

3.  The Veteran has PTSD that is likely the result of disease 
or injury incurred during active military service.  38 
U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125(a) (2008).

4.  The Veteran does not have residuals of a stroke that are 
the result of disease or injury incurred during active 
military service.  38 U.S.C.A. § 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008), 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
and April 2004, before the AOJ's initial adjudication of the 
claims, and again in July 2007 and November 2008.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought.  The November 
2008 letter specifically mentioned the requirement that new 
and material evidence be received in order to reopen his 
previously denied claim, and provided the definition of new 
and material evidence.  The Veteran was also apprised of what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The July 2007 notification included 
the criteria for assigning disability ratings and for award 
of an effective date, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Although the complete notice was not provided until after the 
RO initially adjudicated the Veteran's increased rating 
claim, the claim was properly re-adjudicated in May 2009, 
which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the rating question on appeal 
were obtained in April 2004 and August 2007, and VA opinions 
with respect to the service connection issues were obtained 
in March 2006, and August and September 2007.  38 U.S.C.A. 
§ 3.159 (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate 
for rating purposes and sufficient for adjudication of the 
service connection questions, as they were predicated on 
consideration of all available medical records.  They 
consider all of the pertinent evidence of record, to include 
the Veteran's post-service treatment records and the 
statements of the appellant, provide explanations for the 
opinions stated, and provide the medical information 
necessary to apply the appropriate rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159 (4).

Increased Rating

The Veteran contends that he is entitled to a compensable 
rating for his infectious hepatitis with jaundice and 
residuals of meningitis.

A private medical record dated in May 2002 shows that the 
Veteran tested positive for antibody to hepatitis B core 
antigen and hepatitis B surface antibody.

A VA examination in April 2004 shows that the Veteran 
reported that there had been no liver transplant or 
treatment.  There was no functional impairment or lost work 
time.  His liver condition affected his weight over a four-
month period and there was no treatment done to correct that.  
He had soreness in the right upper side of his abdomen 
occasionally that was not associated with distention.  He 
reported easy fatigue, gastrointestinal (GI) disturbance, 
arthralgia, nausea, vomiting, and yellow jaundice.  Symptoms 
were nearly constant two-thirds of the year.  He reported 
that he was functional but unable to work because of his 
symptoms.  He reported incapacitation four times a year for 
three days at a time.  He had incapacitation four times in 
the last 12 months, totaling 12 to 14 days.  There was no 
vomiting of blood, no passing black colored blood in stool, 
no anemia, and no abdominal taps to remove fluid.  He 
reported that he had had six episodes where the liver 
condition put him in a coma or periods of confusion.  
Examination revealed a palpable tender liver at the right 
costal margin, but it seemed to be smooth rather than 
nodular; otherwise bowel sounds were normal. The examiner did 
not see any superficial distention of veins, splenomegaly, or 
signs of ascites or striae.  Diagnostic tests were either 
normal or negative.  The Veteran did not have chronic 
hepatitis, liver malignancy, or cirrhosis.  Because there was 
no cirrhosis, he had no complications of cirrhosis.

The Veteran was afforded another VA examination in August 
2007.  The Veteran reported that his condition affected 
general body health by causing recurrent fevers; it did not 
affect body weight.  The liver condition caused easy 
fatigability, arthralgia, and GI disturbances.  It did not 
cause nausea or vomiting, loss of appetite, or jaundice.  He 
reported abdominal pain located at the right upper quadrant, 
which occurred constantly.  There was no association with 
abdominal distention.  He reported that the symptoms from his 
liver condition occurred daily and allowed him to function, 
but he was unable to work.  He reported that his liver 
condition did not cause incapacitation.  He had never vomited 
blood, and had not passed any black tarry stools.  He did not 
require any abdominal tapping.  It had not caused a coma or 
periods of confusion.  There was no history of liver 
transplant and he was not currently receiving any treatment.  
The functional impairment was limited energy and fatigue on 
daily activities. 

With regards to his meningitis, the Veteran reported having 
no seizure disorder, but he did have recurring headaches, 
which were constant.  There was no urinary incontinence or 
fecal leakage.  He did not have dizziness.  He reported that 
he had a stroke in 1981 and there were no residuals.  He was 
not receiving any treatment for his condition.  The 
functional impairment was that headaches interfered with 
daily activities.

Examination revealed no signs of jaundice, no striae on the 
abdominal wall, no superficial distention of the veins, no 
ostomy, no tenderness to palpation, no splenomegaly, no 
ascites, no liver enlargement, and no aortic aneurysm.  
Neurological examination was normal.  Diagnostic tests were 
within normal limits and the hepatitis panel was negative.  
The examiner opined that the Veteran's infectious hepatitis 
with jaundice and meningitis had resolved.  An addendum 
reveals that there was no evidence of current hepatitis B 
infection.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Here, as will be 
discussed below, the Board finds that a staged rating is not 
warranted for this increased rating claim.  

The Veteran's infectious hepatitis with jaundice and 
residuals of meningitis has been rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  Under Diagnostic Code 7345, a 
noncompensable (zero percent) rating is warranted when the 
condition is nonsymptomatic.  A 10 percent rating is for 
application when there is intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain ) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.    

Additionally Note (2) states:  for purposes of evaluating 
conditions under diagnostic code 7345, "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician."  

Here, the evidence shows that the Veteran's disability does 
not meet the criteria for a compensable rating and that a 
higher rating is not warranted at any time during the appeal.  
38 C.F.R. § 4.7.  

The Board finds that the Veteran's disability more clearly 
approximates the criteria for the currently assigned 
noncompensable rating.  The April 2004 examination revealed 
no chronic hepatitis, and the August 2007 examination 
indicated that the Veteran's infections hepatitis with 
jaundice and meningitis had resolved.  The Board acknowledges 
that at both VA examinations, the Veteran reported problems 
even to the extent that he was not able to work, especially 
problems with fatigue.  However, neither examination showed 
the Veteran had malaise and anorexia, in addition to fatigue.  
Moreover, clinical findings did not support his complaints, 
particularly given the assessment that his infectious 
hepatitis and meningitis had resolved.  The Board also 
acknowledges that at the April 2004 VA examination, the 
Veteran reported incapacitation four times in the last 12 
months, totaling 12 to 14 days.  However, while the Veteran 
reported incapacitating episodes, the competent medical 
evidence does not suggest that the Veteran had 12 to 14 days 
of bed rest and treatment by a physician.  The Board 
acknowledges that the Veteran does have symptoms that to him, 
render him incapacitated, but the medical evidence does not 
show that the Veteran has incapacitating episodes as defined 
by the rating criteria.  Additionally, the Board notes that 
at both examinations, the Veteran specifically denied 
treatment.  If the Veteran did not require treatment, it 
cannot be said that he  experienced incapacitating episodes 
as defined by the note under the diagnostic code.  Moreover, 
the Veteran denied incapacitation at the August 2007 
examination.  Therefore, a compensable rating is not 
warranted based on incapacitating episodes.  Without either 
the Veteran having fatigue, malaise, and anorexia, or 
incapacitating episodes, the Board finds that the Veteran's 
disability picture more nearly approximates the criteria 
required for a noncompensable rating, and that a higher 
rating is not warranted.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the infectious 
hepatitis with jaundice and residuals of meningitis have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It bears emphasis 
that the schedular rating criteria are designed to take 
symptoms such as those complained of by the Veteran into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2008).  In this case, the 
very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above.  That his 
complaints were not supported by the clinical findings and 
conclusions of competent medical authority is determinative 
in this case.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.

Claim to Reopen

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  

The Veteran was denied service connection for PTSD in May 
2002.  The claim was denied because the evidence of record 
did not show that the Veteran had a diagnosis of PTSD or that 
he had any verified stressors.  The Veteran did not appeal 
that decision.  The Veteran applied to have his claim 
reopened in correspondence received in March 2004.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008); 38 C.F.R. §§ 19.129, 19.192 (1988).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the May 2002 
rating decision consisted of the Veteran's STRs through the 
end of his period of military service ending in August 1954.  
They did not show any diagnosis of, or treatment for, any 
mental disorder.  

The relevant evidence received since the May 2002 denial 
consists of private medical records and VA examinations in 
March 2006 and September 2007.  The private treatment records 
show a diagnosis of PTSD related to being sick in service.  
The March 2006 VA examination reveals that the Veteran was 
only diagnosed with dysthymia, while the September 2007 VA 
examination indicates a diagnosis of PTSD as well.  The 
September 2007 examiner related the PTSD to the Veteran being 
sick in service. 

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
PTSD claim, namely, evidence of a current disability related 
to his military service, the Board finds that it is both new 
and material.  

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for PTSD, and the application to reopen will therefore be 
granted.

Service Connection

The Veteran's STRs are of record and show no treatment for, 
or diagnosis of, a stroke or a mental disorder.  His STRs 
show that he was ill in service, but not in a coma as a 
result of his infectious hepatitis and meningitis.  His 
decorations consist of the National Defense Service Medal.  
The Veteran contends that he had a stroke as a result of his 
service-connected meningitis in June 2002.  He also contends 
that he has PTSD related to his military service.  

A VA medical record dated in August 1991 indicates that the 
Veteran had a probable stroke.  A CT scan of the head in 
September 1991 was negative.  Another record dated in June 
1992 reveals that the Veteran was seen for symptoms that were 
determined to be best explained by an otherwise asymptomatic 
stroke.  The VA treatment records do not indicate permanent 
residuals or the etiology of the Veteran's strokes.  

A letter from a private psychologist, W.B., Ph. D, dated in 
June 2003 reveals that the Veteran was diagnosed with PTSD 
related to a near-death experience in service in accordance 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The Veteran 
reported that in service, he had a near-death experience when 
he contracted spinal meningitis, yellow jaundice, hepatitis, 
meningitis encephalitis, and conjunctivitis.  He reported 
that he was evacuated to a medical facility, during which 
time he was in and out of consciousness.  He reported feeling 
very vulnerable and feared that he was being taken to North 
Korea.  He also reported that he went into a coma that lasted 
three days.  The record does not indicate that the Veteran's 
claims file was reviewed.  The Board notes that the claims 
file contains subsequent letters from Dr. W.B., which show 
that she continued to opine that the Veteran had PTSD related 
to his being sick in service.

A letter from R.R., M.D. dated in January 2004 indicates that 
the Veteran was diagnosed with probable PTSD based on his 
experiences in Korea.  

The Veteran was afforded a VA psychiatric examination in 
March 2006.  His claims file was reviewed.  The examiner 
noted that the Veteran was being examined for evidence of 
mental disorder, with focus on depression.  The Veteran 
reported being ill in service.  Following examination, he was 
diagnosed with dysthymic disorder, and not PTSD.  (The Board 
notes that the examination report does not appear to indicate 
that PTSD was considered, as there was no discussion as to 
the DSM-IV PTSD criteria.)

At his August 2007 VA examination, the Veteran reported that 
he had had a stroke in 1981 and that he had no residuals.  He 
reported not being treated for his condition.

The Veteran was afforded another VA psychiatric examination 
in September 2007.  His claims file was reviewed.  He again 
reported being sick while in service.  Following examination, 
he was diagnosed with dysthymic disorder and PTSD.  The 
examiner opined that the Veteran's PTSD was due to his being 
critically ill during service.  The examiner further opined 
that the Veteran's PTSD was not a progression of a prior 
disease or the development of a new condition or the 
correction of a previous diagnosis.  Instead, the examiner 
opined that the Veteran's PTSD was an additional diagnosis, 
and that several evaluations in his claims file pointed to 
that diagnosis also.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is 
not related to combat, the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the Veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

However, where VA determines that the Veteran did not engage 
in combat with the enemy, or that the Veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the Veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

As for the Veteran's contention that his stroke is secondary 
to service-connected meningitis, any disability that is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  In 
this regard, the Board notes that there has been an amendment 
to the provisions of 38 C.F.R. § 3.310 during the pendency of 
this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
United States Court of Appeals for Veterans Claims ruling in 
Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which strongly suggests that the change amounts to 
a substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

Beginning with the Veteran's PTSD, the evidence shows that 
the Veteran has been diagnosed with PTSD based on his being 
sick in service.  The Veteran's in-service stressor of being 
sick has been confirmed, as the Veteran is in fact service 
connected for infectious hepatitis with jaundice and 
residuals of meningitis that he experienced in service.  
Here, there are private medical records that show the Veteran 
is diagnosed with PTSD based on this confirmed in-service 
stressor.  The Board acknowledges that the March 2006 
examiner did not diagnose the Veteran with PTSD; however, the 
September 2007 VA examiner did.  In this regard, the Board 
notes that the March 2006 examiner was requested by the RO to 
focus on depression, not on whether the Veteran had PTSD.  It 
does not appear from the March 2006 examiner's report that 
the examiner considered the DSM-IV PTSD criteria.  Here, the 
September 2007 examiner provided the rationale for the 
opinion, reviewed the Veteran's claims file, and the opinion 
is supported by the Veteran's private physician and 
psychologist.  Given the preponderance of the positive nexus 
opinions diagnosing the Veteran with PTSD related to his 
confirmed in-service stressor, the Board therefore finds that 
there is support for the conclusion that the Veteran has PTSD 
that his related to his military service.  While it might be 
unusual that something such as illness can amount to a 
stressor sufficient to evoke a posttraumatic stress, the 
examiners have made this medical conclusion.  Consequently, 
after consideration of all of the evidence, the Board finds 
it is at least as likely as not that the Veteran's PTSD is 
attributable to his active military service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Turning to the Veteran's residuals of stroke, there is 
evidence that he suffered strokes in 1991 and 1992.  However, 
the medical evidence does not show that he has any residuals.  
At his August 2007 VA examination, the examiner specifically 
noted that there were no residuals.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In 
other words, the evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no competent medical evidence that 
shows that he has any residuals of a stroke.  With no current 
disability, the analysis ends and the Board need not address 
whether a service-connected disability caused a stroke.

The Board acknowledges the Veteran's belief that he has 
residuals of a stroke related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  
Consequently, the Veteran's own assertions as to diagnosis 
and etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
supra.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
Veteran does not have residuals of a stroke that are 
traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to a compensable rating for infectious hepatitis 
with jaundice and residuals of meningitis is denied.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for residuals of a stroke 
is denied.


REMAND

The Veteran contends that he is unable to work due to his 
service-connected disabilities.  Total disability is 
considered to exist when there is any impairment that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (2008).  Total ratings are authorized for any 
disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

Prior to this decision granting service connection for PTSD, 
the Veteran was service connected for infectious hepatitis 
with jaundice and residuals of meningitis evaluated as 
noncompensably disabling and dysthymic disorder evaluated as 
50 percent disabling.  The Board finds that in light of the 
Veteran being granted service connection for PTSD, further 
development is needed to determine whether the Veteran should 
be awarded TDIU.

The Board is mindful that PTSD and dysthymic disorder are 
rated using the same criteria.  Nevertheless, the RO has not 
had the opportunity to adjudicate the Veteran's claim for 
TDIU with the award of PTSD in mind.  Whether a TDIU rating 
will be assigned should be handled during the determination 
of the initial disability raring assigned at the time 
disabilities are determined to be service connected.  See 
Rice v. Shinseki, 22 Vet. App. 447, 452-453 (2009).  
Therefore, a remand is necessary for the RO to implement the 
award of service connection for PTSD and then readjudicate 
the Veteran's TDIU claim.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  Implement the award of service 
connection for PTSD, rating as 
appropriate in accordance with applicable 
rating criteria.

2.  Undertake any additional development 
deemed necessary in connection with the 
request for a TDIU rating.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider entitlement to a TIDU 
rating in light of all information or 
evidence received.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


